            Case 3:18-bk-33116                        Doc 5          Filed 10/12/18 Entered 10/12/18 16:32:34    Desc Main
                                                                     Document      Page 1 of 1




                                                               United States Bankruptcy Court
                                                                      Southern District of Ohio
            Donald Gene Winters
 In re      Hannah Marie Winters                                                                  Case No.
                                                                                  Debtor(s)       Chapter    7




                                               VERIFICATION OF CREDITOR MATRIX


The above-named Debtors hereby verify that the attached list of creditors is true and correct to the best of their knowledge.



 Date: October 9, 2018                                                 /s/ Donald Gene Winters
                                                                       Donald Gene Winters
                                                                       Signature of Debtor

 Date: October 9, 2018                                                 /s/ Hannah Marie Winters
                                                                       Hannah Marie Winters
                                                                       Signature of Debtor




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                        Best Case Bankruptcy
